Citation Nr: 0926248	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
lower back.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to July 
1963.  His report of separation shows that he was awarded the 
Parachutists' Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which service connection for 
arthritis of multiple joints and a heart condition was 
denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2004.  A transcript of the hearing is 
associated with the claims file.

This case has been remanded twice before, in January 2005 and 
January 2008.  The RO has not complied with the terms of the 
remand.  However, concerning the claims for service 
connection for the right knee and lower back disabilities, 
the Board has determined that it may grant the claims without 
further remand and is proceeding with adjudication of those 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of service connection for a heart condition 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The currently manifested right knee strain with 
degenerative changes is the result of the Veteran's active 
service.

2.  The currently manifested degenerative changes of the 
lumbo-sacral spine are the result of the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee strain 
with degenerative changes have been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2008).

2.  The criteria for degenerative changes of the lumbo-sacral 
spine have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran's reports of medical history and examination at 
entrance to active service reflect no complaints of or 
findings of any right knee, spine, heart, or vascular 
defects, abnormalities or diagnoses.  

However, service medical records show the Veteran injured his 
right knee in 1960.  He was prescribed physical therapy, 
which was found to result in much improvement.  In 1962, 
these records show, he injured his right knee again, when he 
fell in a foxhole.  He sustained bruise and abrasion with 
moderate suprapatellar effusion.  He was put on crutches for 
three days and subsequently assigned limited duty.  

Service medical records further show the Veteran injured his 
back on a jump in 1962, when he landed flat on his back.  He 
was observed to have mild left paravertebral muscle spasm and 
the impression was of contusion.  Results of X-rays taken at 
the time show minimal compression deformities of the superior 
aspects of the D12 and L1, which were noted to appear old.  
No recent fractures were shown.

His reports of medical history and examination at discharge 
from active service reflect no complaints of or findings of 
any right knee or spine defects, abnormalities, or diagnoses.  

VA treatment records show current observations of 
degenerative changes in the lumbo-sacral spine and right knee 
and diagnoses of arthritis.  VA examination dated in March 
2005 showed clinical findings of minimal hypertrophic changes 
in the lumbosacral spine but unremarkable examination of the 
knees bilaterally.  However, results of X-rays for the right 
knee were pending.  The examiner nonetheless opined that any 
knee symptoms were not at least as likely as not related to 
his active service, but were much more likely related to 
activities following his active service.  The examiner's 
rationale was that examination for the knees was 
unremarkable.  The examiner similarly opined that any 
arthritis changes in the back were not at least as likely as 
not related to his active service or to his knees.  The 
examiner provided no rationale for his opinion concerning the 
lower back disability.  The examiner indicated the claims 
file had been reviewed, but he did not discuss the Veteran's 
inservice right knee and lower back injuries, or the 
Veteran's history as a parachutist.

Given the incomplete results and lack of rationale in the 
March 2005 examination, the case was remanded in January 2008 
for further examination and an opinion as to the etiology of 
the right knee and back disabilities.  

The VA examination conducted in December 2008 contained no 
clinical findings concerning the claimed lower back 
disability.  Concerning the right knee disability, clinical 
findings showed mild degenerative changes in the right 
femoral patellar articulation.  The impression was of mild 
degenerative changes in the right knee.  The examiner 
diagnosed right knee strain.  The examiner again opined that 
neither the right knee disability nor the lower back 
disability was related to the Veteran's active service.  No 
rationale was provided for the opinion concerning the right 
knee.  Concerning the lower back disability, the examiner 
noted that he felt the condition was the result of the aging 
process.  

The Board finds this examination to be, again, completely 
inadequate for the purposes of adjudicating this claim.  
First, no clinical findings concerning the lower spine 
disability were reported.  Thus, to the extent that the 
examiner's statement that the Veteran's lower spine 
disability is the result of the aging process is not 
supported by any rationale.  Second, while findings 
concerning the right knee disability were reported, no 
rationale was provided for the opinion.  Finally, while the 
examiner purported to review the claims file, he again made 
no discussion of the Veteran's documented inservice injuries 
or of the fact that the Veteran was a parachutist and the 
impact that fact-and the understanding of the risks and 
duties inherent not only in that designation and of 
assignment to the 1st Airborne Battle Group of the 501st 
Infantry, but also of having earned the parachutists badge-
may have had on the Veteran's overall musculoskeletal 
condition both inservice and after discharge.

VA has had two chances to appropriately develop and 
adjudicate these claims.  The Board will not provide a third 
such opportunity; rather the claims will be decided on the 
evidence of record.

The Veteran testified before the undersigned Veteran's Law 
Judge and has provided statements that, in aggregate, assert 
that he injured his lower back and right knee during his 
active service, that he experienced symptoms from service to 
the present, and that he currently continues to experience 
right knee and lower back symptoms.  Service medical records 
corroborate his statements and testimony of inservice injury 
to his right knee and lower back.  Moreover, his injuries and 
assertions are consistent with his military occupational 
specialty and assignments.  Current VA treatment records and 
examination reports confirm that he is currently diagnosed 
with right knee and lower back disabilities.

In light of the demonstrated failure to address the Veteran's 
military history as reflected in service personnel records 
and service medical records; the dearth of clinical findings; 
and the absence of any cogent rationale by the VA examiner 
for the negative nexus opinions provided, the March 2005 and 
December 2008 VA opinions cannot be considered probative and 
will not be considered.  Grover v. West, 12 Vet. App. 109, 
112 (1999).  

To the extent that the inservice X-ray notation that the 
compression deformities at D12 and L1 "appeared old" may be 
interpreted as a pre-existing condition, such findings do not 
meet the clear and unmistakable standard required to rebut 
the presumption of soundness at entrance into active service.  
No preexisting spine condition was noted upon entrance into 
service.  Moreover, the X-rays were taken more than two years 
following the Veteran's entrance into active service, at 
which point, it reasonable to assume, the Veteran had already 
participated in many jumps.  He had already injured his back 
in one, which prompted the X-rays to be taken, and his right 
knee in two other incidents.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

There are no competent medical opinions or statements finding 
that the Veteran's right knee disability and lower back 
disability are not the result of his active service and, 
accordingly, there is not a preponderance of the evidence 
against the claims.

Service connection for arthritis of the right knee, including 
right knee strain with degenerative changes, and arthritis of 
the lower back, including degenerative changes of the 
lumbosacral spine is warranted.


ORDER

Service connection for arthritis of the right knee, to 
include right knee strain with degenerative changes, is 
granted.

Service connection for arthritis of the lower spine, to 
include degenerative changes of the lumbosacral spine, is 
granted.


REMAND

The Veteran also claims service connection for a heart 
condition.  VA and private treatment records obtained reflect 
that the veteran was treated for coronary artery disease in 
2001 with a quadruple bypass graft.  These records also that 
the Veteran had been followed by VA urology and had a 
longstanding history of hypertension.

In January 2008, this claim was remanded to obtain additional 
VA treatment records and to afford the Veteran VA examination 
for his heart condition.  The examiner was specifically asked 
to offer an opinion as to whether any heart condition, 
including hypertension, had its onset during active service 
or was in any way related to his active service.  

The December 2008 opinion diagnosed coronary artery disease.  
But the examiner opined only that that the Veteran developed 
coronary artery disease in part due to his aging, alcohol 
abuse, and heavy tobacco use.  The examiner did not explain 
what "in part" meant, i.e., what the other causes of the 
manifested heart disease were.  The examiner also did not 
address the issue of longstanding hypertension noted in VA 
treatment records.  

Unfortunately, this claim must again be remanded for 
compliance with the terms of the December 2008 remand.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
health care providers who treated him for 
his claimed heart condition, including 
hypertension, from his discharge from 
active service in 1963 to the present.  
Obtain all identified treatment records.  
In particular, search for any records of 
VA treatment accorded the Veteran at the 
VA Medical Center (VAMC) in Fayetteville, 
Arkansas, and any other VAMC the Veteran 
may identify, from 1963 to the present.

Document negative responses, and inform 
the veteran so that he may make attempts 
to procure the records on his own.  

2.  Return the December 2008 VA 
examination to the examiner who conducted 
the examination and request that the 
examiner clarify his opinion, with review 
of any newly received medical evidence.  
He is to provide an opinion as to whether 
it is at least as likely as not that any 
diagnosed heart condition, including 
hypertension, had its onset during the 
veteran's active service or is in any way 
related to his active service.

The examiner must include a complete 
rationale for his opinion.

If the examiner cannot be located, or if 
it is determined that the veteran should 
undergo further examination for his 
claimed heart condition, schedule the 
veteran for medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed heart condition.  
All indicated tests and studies should be 
performed.  The claims folder, a copy of 
this remand, and the November 2004 
hearing transcript must be provided to 
the examiner in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed heart condition, 
including hypertension, had its onset 
during the veteran's active service or is 
in any way related to his active service.

A complete rationale must be provided for 
all opinions rendered.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a heart condition, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


